IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO DOMESTIC          : No. 607
                                        :
RELATIONS PROCEDURAL RULES              : CIVIL PROCEDURAL RULES DOCKET
                                        :
COMMITTEE                               :


                                   ORDER


PER CURIAM:



            AND NOW, this 27th day of August, 2014, Walter J. McHugh, Esquire,

Philadelphia, is hereby appointed as a member of the Domestic Relations Procedural

Rules Committee for a term of three years commencing September 1, 2014.